Citation Nr: 0324692	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  97-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw 
injury.  

2.  Entitlement to service connection for multiple joint and 
muscle pain of the shoulders, to include as secondary to 
exposure to herbicide agents.  

3.  Entitlement to service connection for multiple joint and 
muscle pain of the knees and ankles, to include as secondary 
to exposure to herbicide agents.  

4.  Entitlement to service connection for multiple joint and 
muscle pain of the low back with sciatic neuropathy, to 
include as secondary to exposure to herbicide agents.  

5.  Entitlement to service connection for coronary 
insufficiency, to include as secondary to exposure to 
herbicide agents.  

6.  Entitlement to service connection for sub-acute 
thyroiditis, to include as secondary to exposure to herbicide 
agents.  

7.  Entitlement to service connection for kidney stones, to 
include as secondary to exposure to herbicide agents.  

8.  Entitlement to service connection for an enlarged 
prostate gland, to include as secondary to exposure to 
herbicide agents.  

9.  Entitlement to service connection for impetigo, to 
include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought.  Following receipt of the veteran's timely 
appeal, the Board determined that additional development of 
the case was necessary.  Accordingly, in July 2002, and 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)), 
the Board requested that additional evidentiary development 
be undertaken by its internal development team.  As will be 
discussed in greater detail below, the requested development 
does not appear to have been completed, and the case has 
since been returned to the Board for further review.  


REMAND

The veteran presently contends that he suffers from residuals 
of a jaw injury he sustained in service.  In addition, he 
maintains that either as a result of his active service or as 
a result of exposure to herbicide agents therein, he incurred 
multiple joint and muscle pain of the shoulders, knees, 
ankles, low back with sciatic neuropathy, and similarly 
incurred coronary insufficiency, sub-acute thyroiditis, 
kidney stones, an enlarged prostate, and impetigo.  
Accordingly, the veteran seeks establishment of service 
connection for the above-captioned disorders.  

As noted, following receipt of the veteran's timely appeal, 
the Board determined that additional evidentiary development 
was necessary and pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2), the Board undertook to conduct further 
development internally in July 2002.  Pursuant to its 
internal development memorandum, clinical treatment records 
were to be identified and obtained.  In addition, the veteran 
underwent a series of VA rating examinations in April 2003 in 
order to determine the nature and etiology of the claimed 
disorders at issue here.  In pertinent part, the examiner(s) 
were requested to review the relevant medical evidence 
contained in the claims files, and offer opinions as to 1) 
whether the claimed disorders were present, and 2) whether it 
was at least as likely as not that any claimed disorder as 
diagnosed was incurred as a result of any incident of the 
veteran's active service, to include herbicide exposure 
therein.  The examinations were conducted, but the specific 
questions as to etiology were not addressed.  It does appear 
that additional treatment records as identified by the 
veteran were obtained.  

The Board observes that the veteran was shown to have 
problems regarding manipulation of his jaw and with missing 
teeth.  The VA rating examiner, in the April 2003 examination 
report, stated that it was possible that the veteran's jaw 
problems could have resulted from an injury, but no further 
definite statement was offered.  Moreover, the examiner 
failed to offer any specific diagnoses with respect to the 
veteran's jaw.  The Board finds that in order to adjudicate 
such claim properly, any indicated disorders involving the 
jaw must be set forth in the form of a medical diagnosis, and 
an opinion offered as to whether it is at least as likely as 
not that any such diagnosed jaw disorders were incurred as a 
result of the veteran's active service.  

In addition, it is not clear from the April 2003 VA rating 
examination(s) whether the remaining claimed disorders are 
present, or whether or not any such diagnosed disorders were 
incurred as a result of the veteran's active service.  
Accordingly, the Board finds that it is necessary to obtain a 
medical opinion which addresses the question as to whether or 
not any of the claimed disorders are present, and if so, 
whether it is at least as likely as not that any such 
diagnosed disorders were incurred as a result of the 
veteran's active service, to include Agent Orange exposure 
therein.  When such evidentiary development has been 
completed to the extent practicable, the RO should 
readjudicate the veteran's appeal with respect to the above-
captioned issues on the basis of all available evidence.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  However, the United States Court of Appeals 
for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
However, the VA is not precluded from providing notice to the 
appellant and his representative of the information and 
evidence necessary to substantiate the current claims for VA 
benefits and which specific evidence, if any, the claimant is 
expected to obtain and submit, and which specific evidence 
will be retrieved by VA.

As noted above, additional evidence has been obtained and 
associated with the claims folder.  The RO has not had the 
opportunity to readjudicate the issues on appeal with 
consideration of this additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for any of the above-captioned 
disorders dating from April 2003 to the 
present.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any such 
identified records.  If no additional 
records have been identified or are 
otherwise unavailable, the RO should so 
indicate.  

2.  The veteran should be scheduled to 
undergo VA rating examinations, conducted 
by appropriate medical specialists to 
determine the nature, extent, and 
etiologies of any diagnosed jaw disorder 
as well as any diagnosed multiple joint 
and muscle pain of the shoulders, knees, 
ankles, and low back with sciatic 
neuropathy; and appropriate examinations 
to show the nature, etiology, and 
severity of any diagnosed coronary 
insufficiency, sub-acute thyroiditis, 
kidney stones, enlarged prostate, and 
impetigo.  The veteran's claims file must 
be made available to the examiners for 
review in advance of the scheduled 
examinations.  

With respect to the claimed jaw disorder, 
the examiner conducting that portion of 
the rating examination is requested to 
identify any jaw disorder found to be 
present, and to offer an opinion as to 
the nature, etiology, and severity of any 
such disorder.  The examiner is requested 
to indicate whether it is at least as 
likely as not that any diagnosed jaw 
disorder was incurred as a result of any 
incident of the veteran's active service, 
to include any injuries sustained 
therein.  If not, the examiner should so 
state.  In particular, the examiner is 
requested to review medical statements 
offered by Ludimere Lenyo, M.D., of June 
2000, and John D. Knight, D.D.S., of June 
1999, and state whether any 
temporomandibular disorder is present, 
and if so, whether or not it was incurred 
in service.  Any opinions offered must be 
reconciled with any other relevant 
medical opinion of record, particularly 
with respect to those referenced above.  

Regarding the remaining claimed disorders 
involving multiple joint and muscle pain 
of the shoulders, knees, ankles, and low 
back with sciatic neuropathy, coronary 
insufficiency, sub-acute thyroiditis, 
kidney stones, enlarged prostate, and 
impetigo, the examiners are requested to 
indicate if any such disorders are 
present.  If not, the examiners should so 
state.  If any of the claimed disorders 
are diagnosed, the examiners are 
requested to indicate whether it is at 
least as likely as not that any of those 
diagnosed disorders were incurred in 
service or otherwise as a result of 
exposure to herbicide agents therein.  
The examiners should be provided with 
copies of the relevant statutory and 
regulatory criteria concerning claims for 
disability benefits as set forth at 
38 C.F.R. §§ 3.307 and 3.309(e) (2002).  
The relevant medical evidence contained 
in the veteran's claims file must be 
reviewed in advance of any scheduled 
examination, and any opinions offered 
must be reconciled with any other 
relevant medical opinions of record.  

With all examinations, a complete 
rationale must be provided in connection 
with any opinions rendered in the 
typewritten examination reports.  

3.  The RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




